                                UNITED STATES DISTRICT COURT
                                  DISTRICT OF RHODE ISLAND

                                              IN ADMIRALTY

 ------------------------------------------------------------X
 NEW ENGLAND BOATWORKS, INC. and
 SHM NEB, LLC d/b/a SAFE HARBOR NEW
 ENGLAND BOATWORKS
                                                                 C.A. No.: 1:20-cv-00189-MSM-PAS
                                    Plaintiffs,

         -against-

 AURORA, a 2008 67-foot Uniesse Marine SRL
 motor yacht (Official # 1209706), its engines,
 generators, electronics, tackle, tender,
 furnishings, contents, storage containers,
 bunkers, appurtenances, etc., in rem;
 YACHTING REVOLUTION, LTD., in
 personam; and MARC TRACHTENBERG, in
 personam,

                                     Defendants.
 ------------------------------------------------------------X

 M & T BANK

                                    Intervenor.

 ------------------------------------------------------------X

           PLAINTIFFS’/INTERVENOR DEFENDANTS’ RULE 16 STATEMENT

        Plaintiffs/Intervenor Defendants New England Boatworks, Inc. (“NEB”) and SHM

NEB, LLC d/b/a Safe Harbor New England Boatworks (“SHM”) submit this statement in

advance of the Rule 16 conference scheduled for October 22, 2020, at 10:00 a.m.

        This is an admiralty lawsuit of last resort. Plaintiffs couldn’t get communications

going with Defendants or Defendants payment of outstanding balances on their different

invoices for such supplies and services each provided. The Vessel is located inside a
covered shed on SHM’s Portsmouth, RI property. Suit was filed on April 29, 2020 and

the Vessel was arrested on May 28, 2020 and SHM was appointed the Vessel’s

substitute custodian.

      After the action was served on all Parties, an Answer and Counterclaim was filed

by Defendants Yachting Revolution, Ltd. and Marc Trachtenberg. Around the same

time, M&T Bank filed an Intervenor Complaint asserting it holds a Preferred Ship

Mortgage. Plaintiffs served Answers to the Counterclaim and Intervenor Complaint.

      In a nutshell, SHM’s and NEB’s first desire in filing this lawsuit was to open a line

of communication and attempt an amicable resolution. Despite the Counterclaim (which

is largely only applicable to New England Boatworks, Inc. because SHM NEB, LLC

acquired New England Boatworks, Inc. assets in or around May, 2019 and prior to that

date had no relationship with New England Boatworks, Inc. and no relationship with

Defendants or the Vessel), Plaintiffs and Defendants have had a lot of settlement

negotiations which negotiations continue. In many ways, it seems like a settlement

could be close at hand and if not, that the Parties might benefit from an early mediation.

      That said, SHM and NEB are prepared to move forward with full blown litigation if

a settlement is not reached in the near term. SHM and NEB seek to foreclose maritime

liens against the Vessel for certain services and supplies they each provided to the

Vessel in varying amounts. SHM and NEB also allege claims in varying amounts for

breach of contract and unjust enrichment (the Admiralty court being one of equity)

against Yachting Revolution, Ltd. and Marc Trachtenberg.

      At this early stage, if a settlement isn’t reached, and absent a judicial sale of the

Vessel, substitute security should be posted to release the Vessel from arrest and




                                             2
Defendants should pay SHM’s standard storage fees going forward until the Vessel is

removed from SHM’s Portsmouth, RI facility; the standing of M&T Bank needs to be

unpacked as well because it’s unclear (seeing as it’s not the bank of record on the

vessel’s Abstract of Title) whether it actually can prove it holds a Preferred Ship

Mortgage and NEB and SHM will need to establish the elements of their respective

claims including the amounts they are each owed --- this shouldn’t be difficult.

         As for the Counterclaim, it’s reflexive and weak. For example, documents

(including emails and other exchanges) will show, among other things, that NEB’s work

was performed to Marc Trachtenberg’s satisfaction and that NEB and SHM regularly

issued invoices (which included storage charges) with their receipt being acknowledged

without objection or qualification. Further showing the Counterclaim’s frailty, the

bailment theory fails because Defendants were never denied access to the Vessel and

allegations of the Vessel being damaged during a movement between sheds is just not

true. Period. Full stop.

         There’s another legal issue in play, too. Yachting Revolution Ltd. is identified on

the Vessel’s Abstract of Title as its documented owner. However, it appears Yachting

Revolution, Ltd. hasn’t been in existence for approximately ten years raising, among

other things, issues as to whether it has standing to pursue a counterclaim and whether

Marc Trachtenberg (as its likely sole member/shareholder) is personally liable on this

basis.

                                 // Signature Page Follows //




                                              3
Dated:       October 15, 2020
             Newport, Rhode Island

                                            Respectfully submitted,

                                            NEW ENGLAND BOATWORKS, INC.
                                            SHM NEB, LLC D/B/A SAFE HARBOR
                                            NEW ENGLAND BOATWORKS

                                            By their attorneys,

                                            Fulweiler llc

                                            /s/ John K. Fulweiler
                                            ______________________
                                            John K. Fulweiler, Esq.
                                            W.B. Franklin Bakery Building
                                            40 Mary Street
                                            Newport, RI 02840
                                            Telephone: 401-667-0977
                                            E-mail: john@saltwaterlaw.com
                                            www.saltwaterlaw.com
                                            Attorneys for Plaintiffs
                                            Attorneys for Intervenor Defendants


                             CERTIFICATE OF SERVICE

       I hereby certify that on October 15, 2020, I electronically filed the foregoing
document using the CM/ECF system which will send notification of such filing(s) to all
the registered participants. Service on all counsel of record has been made by
electronic means.

                                         /s/ John K. Fulweiler
                                         __________________________
                                         John K. Fulweiler, Esq.




                                           4
